Citation Nr: 0625423	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  97 15-567	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right wrist injury.


REPRESENTATION

The veteran represented by:  Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1981 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1997 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, the 
Board issued a decision denying the claims, and the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2006, during the pendency of the appeal to 
the Court, the veteran's attorney and VA's Office of General 
Counsel - representing the Secretary, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the joint motion in a March 2006 order and 
returned the case to the Board for compliance with the 
directives specified.  

Because further development is necessary before the Board can 
make a determination as to the veteran's claim for service 
connection for an acquired psychiatric disorder, including 
PTSD, this claim is being REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part concerning this claim.  The 
Board, however, will go ahead and readjudicate his other 
claim for residuals of a right wrist injury.


FINDING OF FACT

The most credible and probative evidence of record indicates 
the post-traumatic arthritis in the veteran's right wrist is 
unrelated to his military service, and did not manifest to a 
compensable degree within one year following his separation 
from service.




CONCLUSION OF LAW

The post-traumatic arthritis in the veteran's right wrist was 
not incurred or aggravated during service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in June 
2001.  The letter apprised him of the type of evidence needed 
to support his claim that was not on record at the time of 
the letter, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  But 
in this particular case at hand the VCAA was enacted after 
the RO's initial adjudication of the veteran's claim in 
January 1997.  So obviously the RO could not comply with this 
requirement.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claim.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Here, the June 2001 VCAA notice provided the veteran with 
ample opportunity to respond before the May 2003 supplemental 
statement of the case (SSOC), wherein the RO readjudicated 
his claim based on the additional evidence that had been 
obtained since the initial rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  
Furthermore, he responded to the May 2003 SSOC by indicating 
he had no further evidence to submit and requesting his 
appeal be forwarded to the Board (see his May 2003 statement 
in support of the claim, VA Form 21-4138).  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), VA outpatient records, and 
Social Security Administration (SSA) records.  Relevant 
private medical records also have been submitted.  And the 
veteran declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.




Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran claims he slipped and fell down a water hole 
during his naval service and fractured his right wrist.  His 
SMRs, however, are unremarkable for any complaint or 
treatment for such an injury.  He said he reported the injury 
to the doctor who treated him for cysts, but the doctor was 
too concerned with training a medical student and therefore 
ignored his complaints of right wrist pain (see his December 
1997 substantive appeal, VA Form 9).  He said he was told he 
should get X-rays later since there were no X-ray machines on 
the ship.  Id.  

After the veteran's separation from service in March 1982, 
the first instance of treatment for his right wrist was in 
August 1996 - so more than 14 years later.  Records from 
Valley Medical Center indicate he was seen in the emergency 
room for pain in his right wrist, hand, and fingers.  He said 
that he had first injured his wrist in 1982 when he fell down 
a water hole.  He said the pain had continued for years 
untreated, but became significantly worse after he began 
working as a dishwasher.  X-rays confirmed he had 
degenerative joint disease (i.e., arthritis) in this wrist, 
probably the result of an old dislocation.

More recent October 2002 records from Jamestown Area Medical 
Associates, L.L.P., include the report of an electromyography 
(EMG) showing evidence of minimal carpal tunnel syndrome of 
the right median nerve.  An X-ray showed suspected post-
traumatic sequelae (i.e., residuals) involving the 
articulation of the radius and scaphoid.  Dr. Swanson opined 
the veteran had post-traumatic arthritis of the right wrist 
secondary to the injury he described having in the Navy in 
1981 (i.e., falling on deck and jamming his wrist).

In the prior September 2005 decision, the Board rejected Dr. 
Swanson's opinion because the doctor had not reviewed the 
veteran's SMRs, which, as stated, made no mention of the 
purported injury.  Without proof of the precipitating event, 
it was reasoned there was no basis in making this causal link 
(i.e., that a fall during service caused the current 
arthritis).  The Board, however, did not discuss the 
credibility of the veteran's lay statements describing the 
purported injury.  This is important because, if his 
statements are credible, they in turn provide a basis for 
accepting Dr. Swanson's nexus opinion.  This was partly the 
reason that the Board's September 2005 decision was vacated 
by the Court and the claim remanded with instructions to the 
Board to provide adequate reasons and bases for rejecting 
Dr. Swanson's nexus opinion based on the veteran's self-
reported history.

Concerning the veteran's lay statements describing the 
purported injury, the Board does not find them to be 
credible.  A review of the medical records during his 
relatively short nine-month period of service indicates he 
was treated for a variety of medical complaints - including 
a sore ear, a cough, chest pains, congestion, abdominal 
cramping, gastritis, a sprained ankle, headaches, a sore 
throat, a cold, dysuria, a suspected venereal disease, and 
sebaceous cysts.  And although he claims he mentioned the 
injury to his right wrist when seen for the sebaceous cyst on 
his stomach (in January 1982), there is no mention of this in 
the doctor's report of that evaluation.  The veteran's claim 
that the doctor was too concerned with training a medical 
student or too focused on treating the cyst to note the right 
wrist injury is not credible.  The records pertaining to the 
cyst are fairly detailed and span two days.  It is clear the 
veteran made extensive use of the medical services offered to 
him to treat other ailments.  So there in turn is no logical 
reason why a complaint of a possible fractured wrist would go 
unreported - especially considering the extent his other 
ailments were treated and reported in detail.  Also, a 
possible fractured or dislocated wrist is a fairly serious 
injury, indeed perhaps requiring a temporary light duty 
assignment or similar mandatory physical limitation.  So, 
again, it is improbable that an examining doctor simply would 
fail to note such a relatively severe condition.

But even assuming the doctor who treated the veteran's cyst, 
in fact, was too distracted to report the right wrist injury, 
there still is no explanation from the veteran as to why he 
did not mention the continued pain he claims to have 
experienced during any of his later visits to sick bay.  
Furthermore, the March 1982 report of the physical 
examination given immediately before his separation from 
service indicates his upper extremities were normal.  Aside 
from this, and perhaps more importantly, in the March 1982 
report of medical history questionnaire that was personally 
filled out by the veteran (only 2 months after the purported 
injury), he did not complain of having swollen or painful 
joints, broken bones, arthritis, or other problems with his 
right wrist.

Moreover, a review of the veteran's SSA records, along with 
his VA treatment records, indicates he has not always given 
consistent medical histories.  For example, a July 1996 
letter to the SSA from San Joaquin Health Resources indicates 
he said that he had injured his back during a fall in the 
Navy - yet he made no similar mention of any right wrist 
problems.  He also described an extensive history of abusing 
alcohol, cocaine, heroin, and marijuana.  A September 1997 
note from University Medical Center reiterates he had a 
history of drug-seeking behavior.  Meanwhile, the report of 
the September 2003 VA examination for hepatitis C indicates 
he denied cocaine and heroin abuse.  Similarly, the report of 
an August 2002 VA examination for PTSD indicates he said he 
did not drink or use street drugs.  These statements given to 
the VA examiners regarding his history of alcohol and drug 
abuse were patently untrue, and therefore, bring into 
question his overall credibility with regard to other 
statements concerning his medical history.

For these reasons and bases, the Board finds the weight of 
probative evidence is against concluding a right wrist injury 
occurred during service.  And because Dr. Swanson's medical 
nexus opinion was predicated on an inaccurate premise, 
namely, that the veteran suffered an injury of his right 
wrist during military service, the doctor's opinion relying 
on this unproven allegation declines in probative value as a 
consequence.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related 
by the veteran or someone else).  While the opinion supports 
the conclusion the veteran has post-traumatic arthritis in 
his right wrist, it does not also support the conclusion this 
condition is a result of an injury sustained coincident with 
his military service because his credibility is an 
adjudicative, not a medical determination.

The Court has stated that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements or, to a certain extent, bad character.  
For documentary evidence, a "VA adjudicator may properly 
consider internal consistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  
The United States Court of Appeals for the Federal Circuit 
held that the Board has "the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In the March 2006 joint motion for remand, the Board was 
directed to determine whether clarification should be sought 
with regard to Dr. Swanson's nexus opinion or whether a new 
report should be obtained (see joint motion, pg. 3).  See 38 
C.F.R. § 19.9(a) (if evidence or clarification of the 
evidence is needed, the Board will remand the appeal to the 
agency of original jurisdiction).  If it is determined 
clarification is not needed or new medical evidence is not 
necessary, the Board was directed to provide an adequate 
statement of reasons or bases for that determination.  

The duty to assist provisions of the VCAA includes the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  But this is 
only the case when the evidence of record before the 
Secretary:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service (or within a 
presumptive period, if applicable); and (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Here, further medical examinations and opinions are not 
required to fairly decide this appeal because there is no 
objective evidence the veteran sustained an injury to his 
right wrist during service.  For the reasons discussed, his 
lay statements concerning this purported incident are not 
credible.  And without credible, probative evidence that he 
suffered an injury to his right wrist during service, there 
is no reason to request an additional opinion or seek 
clarification as to the nexus of his current arthritis.  A 
remand for this type of development would be fruitless.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For these reasons and bases, the claim for service connection 
for residuals of a right wrist injury must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for residuals of a right 
wrist injury is denied.


REMAND

The veteran has no record of psychiatric complaint or 
treatment during his military service.  The first record of 
treatment for psychiatric complaints is at the Fresno County 
Health Services Agency in August 1996.  He presented with 
symptoms of depression secondary to deaths in his family.  
The initial diagnosis was PTSD.  His November 1996 discharge 
summary, however, indicates a diagnosis of severe, recurrent 
major depression with psychotic features.  
A follow-up record in November 1997 shows diagnoses of 
psychotic disorder, not otherwise specified (NOS), depression 
disorder, NOS, and PTSD.  He has also received diagnoses of 
malingering, schizophrenia, and opposition defiant disorder.  

The only psychiatric disorder that has been suggested to be 
linked to the veteran's military service is PTSD.  He has 
reported numerous stressors, some military-related and others 
not.  Military stressors include:  emotional and physical 
abuse (e.g., having tricks played on him); an inability to 
qualify for throttle man watch; being accused of stealing a 
wallet; difficulty adjusting to military service; falling 
overboard; and his inability to save a soldier who drowned in 
the Indian Ocean.  

Non-military related stressors include:  a dysfunctional, 
violent upbringing; being raped as a child; having a bipolar 
father who killed himself; having a bipolar brother and 
sister; a death in his family in August 1996; his stepson's 
attempt to stab him; and his wife assaulting him.  

The U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly known as the Center for Unit Records 
Research (CURR)) was able to confirm that a seaman aboard the 
USS Tripoli fell overboard and drowned during the veteran's 
military service.  The veteran claims his ship was lending 
assistance to the USS Tripoli during this time period and 
that he attempted to save the man's life, but was unable to 
do so.

As the Board readily acknowledged in its September 2005 
decision, it is assumed this event did actually occur, but 
the other military stressors remain uncorroborated.

A VA PTSD examination was scheduled in August 2002.  The 
report of the examination indicates the veteran's claims file 
was available and reviewed by the examiner.  The diagnosis 
was psychosis, NOS, in partial remission while on his current 
medication.  

The report of a September 2003 VA examination for hepatitis C 
indicates the examiner noted a diagnosis of PTSD.  There is 
no explanation in the report for this diagnosis.

In the September 2005 decision, the Board denied the 
veteran's claim for an acquired psychiatric disorder (other 
than PTSD) because a psychiatric disorder was not diagnosed 
until 1996, long after his military service.  And there was 
no medical evidence suggesting any of the aforementioned 
diagnoses were related to his military service.  With regard 
to PTSD, the Board denied entitlement because the more 
probative evidence showed he did not have a current diagnosis 
of PTSD.  Furthermore, there was no evidence linking a 
diagnosis of PTSD to the corroborated stressor (the drowning 
of a fellow seaman).

Despite a fairly lengthy discussion in the September 2005 
decision, the joint motion for remand argues the Board did 
not provide adequate reasons or bases for not finding a 
current diagnosis of PTSD and rejecting the diagnosis of PTSD 
made by the September 2003 VA examiner (who evaluated the 
veteran for hepatitis C), as well as the other notations of 
PTSD in the claims file.  So on remand, the September 2003 VA 
examiner must be asked to provide an explanation for his 
diagnosis of PTSD.  

In addition, the Board observes the veteran's SSA records, 
which contain several notations of PTSD, were not on file 
when the August 2002 VA examiner evaluated him for a 
psychiatric disorder.  So on remand, the August 2002 VA 
examiner, if available, should be asked to review the claims 
file again, including the veteran's SSA records, and provide 
an addendum to the earlier report describing any changes to 
her earlier opinion in light of this additional evidence.  
Specifically, the examiner should be asked whether the 
occasional notations of PTSD in the claims file support a 
current diagnosis of PTSD in accordance with the DSM-IV.  If 
the August 2002 VA examiner is unavailable to comment 
further, then designate another examiner who is equally 
qualified to make these important determinations.  (Note:  
this may require another VA examination.) 



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA examiner who 
examined the veteran in September 2003 
(for hepatitis C) submit an addendum to 
the report of that evaluation explaining 
his bases for the diagnosis of PTSD (i.e., 
whether this was based on the veteran's 
self-described history, a notation in the 
claims file, an independent clinical 
evaluation, or some other source).  

2.  If possible, have the VA physician who 
examined the veteran in August 2002 (for 
PTSD) submit an addendum to the report of 
that evaluation indicating whether, in 
light the additional evidence since 
obtained (specifically, the veteran's SSA 
records), her diagnosis of psychosis, NOS, 
is still valid.  If, for whatever reason, 
it is not possible to have that same VA 
examiner comment further, then obtain a 
medical opinion from another doctor 
equally qualified to make this important 
determination.  
(Note:  this may require having the 
veteran reexamined.)

The examiner, whoever designated, is asked 
to reconcile the conflicting medical 
diagnoses currently of record.  
Specifically, the examiner is asked to 
provide an opinion as to whether the 
veteran currently meets the criteria for a 
diagnosis of PTSD under DSM-IV; and if he 
does, whether it is just as likely as not 
his PTSD symptoms are related to his 
military service (in particular, 
the corroborated stressor involving the 
drowning of a fellow seaman).  Ask the 
examiner to specifically address each of 
the criteria under the DSM-IV (criteria A-
F).  

To facilitate making these determinations, 
please send the claims folder, including a 
copy of this remand, to the designated 
examiner for a review of the veteran's 
pertinent medical history.  Ask that the 
examiner discuss the rationale for his or 
her diagnoses and opinions.

If an opinion cannot be rendered 
responding to these questions, please 
explain why this is not possible or 
feasible.

3.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the claim for a 
psychiatric disorder, inclusive of PTSD, 
in light of any additional evidence 
obtained.  If this claim is not granted to 
the veteran's satisfaction, send him and 
his attorney an SSOC and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his 
attorney until further notice is received.  By 
this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


